department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil number date may ber mployer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b state c date dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of b on c your articles of incorporation state that you are organized for the administration and operation of property owned on a condominium basis or by a homeowner association your bylaws state that each unit owner is a member the membership shall terminate upon the sale_or_other_disposition of such member’s unit at which time the new unit owner shall automatically become a member the property you maintain consists of inside the building there is a shared common area and staircase to the upper units the common areas are equally owned by the no planned activities outside of performing or paying for maintenance of the building owners you said the building and common areas are not for public use there are condominium units located in building which is gated the source of your revenue is monthly dues from each of the expenses such as electricity for common areas water etc you also pay for maintenance repairs or replacement of the common elements such as the perimeter walls floors and ceilings windows doors and all fixtures and structures outside the unit boundaries such as pipes ducts flues shafts electrical wiring or conduits etc unit owners the dues cover shared law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides in part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code the common areas of the condominium property are owned by the unit owners as tenants in common in equal shares one for each unit the maintenance and care of the common areas necessarily constitutes the provision of private benefits for the unit owners revrul_74_99 1974_1_cb_131 provides that a homeowners'_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law you are not operated for the promotion of social welfare under sec_501 of the code as described in sec_1_501_c_4_-1 because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community rather you are formed to provide maintenance of common areas and common elements for the benefit of your members your expenditures benefit your members directly similar to the maintenance of the common areas of the condominium association described in revrul_74_17 therefore since your activities primarily benefit your members you cannot be said to be operated exclusively for the promotion of social welfare contrary to revrul_74_99 you do not serve a community that resembles an area that could reasonably be unit owners located in identified as governmental because you are a condominium association of only building in addition your common areas are not for the use and enjoyment of the general_public as you are a gated community like the organization in the court case flat top lake ass'n you do not serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental furthermore your common areas are not for the use and enjoyment of the general_public therefore you are not primarily operating for the promotion of social welfare and fail to qualify for exemption under sec_501 of the code letter rev catalog number 47628k conclusion you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for the promotion of social welfare and your activities primarily benefit your members if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we'll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
